DOCUMENTS UNDER SEAL
                     Case 5:16-cr-00264-LHK Document 19 Filed 04/02/20 Page 143
                                                           TOTAL TIME (m ins):
                                                                               of mins
                                                                                  1
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Justine Fanthorpe                          Lee-Anne Shortridge 10:32am-11:15am
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Susan van Keulen                         4/2/20                                                    5:16-cr-00264-LHK-1
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Ysauro Lara-Vargas                                 Y         P      Severa Keith                          APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT            COUNSEL APPT'D
Jeff Nedrow                               Lupita Arce                              SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR             PARTIAL PAYMENT
                            Anthony Granados                         APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                         Recon. Detention                                    TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING             IA REV PROB. or           OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.              ATTY APPT
                                                                                                             HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND           $                                                    SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED           RELEASED      DETENTION HEARING              REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
    CONSENT                     NOT GUILTY                GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                        FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                    STATUS RE:
                                 HEARING                   HEARING                 CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY             CHANGE OF               STATUS
                                 AFFIDAVIT                 HEARING                 PLEA
                                                           _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT             MOTIONS                 JUDGMENT &
                                 HEARING                                                                   SENTENCING

       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /              PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL                 CONFERENCE              HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
The Court denies Defendant's Motion for Reconsideration of Detention Order; written order to issue. Defendant remains in
custody. Appeal rights given.

                                                                                        DOCUMENT NUMBER:
